___________

                              No. 96-1712
                              ___________

Robert B. Depugh,               *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
James Sutton, Carroll County    *
Deputy Sheriff; Willis          *
Swearingin; Michael W. Bradley, *       Appeal from the United States
Former Carroll County           *       District Court for the
Prosecuting Attorney; William   *       Western District of Missouri.
G. Hanson, Officer Des Moines   *
Iowa Police Department; Steve   *               [UNPUBLISHED]
Foritano, Assistant Polk        *
County Attorney All in their    *
official and personal           *
capacities,                     *
                                *
          Appellees.            *

                              ___________

                    Submitted:   December 6, 1996

                        Filed: December 11, 1996
                             ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Robert   B.   DePugh   appeals   the   District   Court’s1   grant   of
summary judgment to defendants in his civil rights action based on
the issuance and execution of a Missouri search warrant.            Having
reviewed the record and the parties’ briefs, we conclude the


     1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.
judgment of the District Court was correct.       Accordingly, we
affirm.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-